DETAILED ACTION
Summary
Claims 1-8, 10-19 are pending in the application. Claims 1-8, 10-19 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Amendments to the Specification have been considered, and the objections to the drawings have been withdrawn.

Claim Interpretation
Claim 5 recites “The ultrasonic probe according to claim 1, wherein an initial shape of an arm portion provided on a periphery of a curved surface portion of the acoustic lens is formed so as to be inclined or curved toward an inner surface of the acoustic lens”. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113(I)). The initial shape of the arm is a reference to the intermediate parts of the probe before construction, and does not meaningfully limit the completed probe. For the purposes of examination, the claim will be interpreted as the probe having a structure of the arm which could have had the initial shape as claimed. 
Claim 7 recites “The ultrasonic probe according to claim 3, wherein in an initial shape of the flexible substrate, a portion, on which the pad portion is provided, is bent toward a side of the bump electrode portion at an acute angle of smaller than 90 degrees”. Even though product-by-process claims 

Claim Objections
Claim 16 objected to because of the following informalities:
Claim 16 recites “the bump electrode portion and flexible substrate” in line 2. It should recite “the bump electrode portion and the flexible substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S Patent 8,540,640 B2) in view of Takashi (JP 2011255024 A) (Note for the purposes of examination the attached machine translation will be referred to).
Regarding Claim 1, Sano teaches an ultrasonic probe (Abstract) comprising: 
an oscillator (Fig. 16, 20) (Col 12, lines 29-35); 
a base (Fig. 16, 22) on which the oscillator is provided (Col 12, lines  42-48); 
a base conductive wire portion connected to the oscillator (Col 7, lines 25-42) (Wiring connecting electrodes 48 and 46); 
electrode portion (Fig. 17, 165) is formed on a flexible substrate (Fig. 17, 72) (Col 12, lines 62-67);
a pad portion (Fig. 17, 163, 165, 173, 175)  engaging with the electrode portion (Col 12, lines 63-68); 
a holed-pad (Fig. 17, 161 is a hole connected to the pad) as the pad portion (Fig. 17, 163) is formed on a side of the base on which the oscillator is provided (The pad portion 163 is on the same side of 22 as oscillator 20) (Col 12, lines 49-61) and 
an acoustic lens (Fig. 16, 26) (Col 4, lines 51-63) provided such that a force toward the bump electrode portion is applied to the pad portion (one of ordinary skill would recognize that if a force is 
While Sano teaches that any suitable flip chip connecting method can be used to connect the substrate to the oscillator (Col 6, lines 52-58), Sano is silent regarding the electrode being a bump electrode portion or a bump electrode portion supplying a signal to the oscillator via the base conductive wire portion.
Takashi teaches an ultrasonic probe [0001]. This system uses a bump electrode (Fig. 6, 72a) to supply a signal to an oscillator [0056] via a conductive wire portion [0058]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to Sano to use a bump electrode portion to supply a signal to the oscillator via the base conductive wire portion, because this increases the ease of manufacturing and reduces the susceptibility of the probe to moisture, as recognized by Takashi [0025].
Regarding Claim 2, Sano teaches an ultrasonic probe (Abstract) comprising: 
an acoustic lens (Fig. 16, 26) (Col 4, lines 51-63); 
an oscillator (Fig. 16, 20) (Col 12, lines 29-35); 
a base (Fig. 16, 22) on which the oscillator is provided (Col 12, lines  42-48); 
a base conductive wire portion connected to the oscillator (Col 7, lines 25-42) (Wiring connecting electrodes 48 and 46); 
electrode portion (Fig. 17, 165) is formed on a flexible substrate (Fig. 17, 72) (Col 12, lines 62-67);
a pad portion  (Fig. 17, 163, 165, 173, 175) (Col 12, lines 63-68)
a holed-pad (Fig. 17, 161 is a hole connected to the pad) as the pad portion (Fig. 17, 163) is formed on a side of the base on which the oscillator is provided (The pad portion 163 is on the same side of 22 as oscillator 20) (Col 12, lines 49-61).
While Sano teaches that any suitable flip chip connecting method can be used to connect the substrate to the oscillator (Col 6, lines 52-58), Sano is silent regarding the electrode being a bump electrode portion to which the pad is press-fitted or a bump electrode portion supplying a signal to the oscillator via the base conductive wire portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to Sano to use a bump electrode portion to supply a signal to the oscillator via the base conductive wire portion, and the connect the electrode using press-fitting, because this increases the ease of manufacturing and reduces the susceptibility of the probe to moisture, as recognized by Takashi [0025].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed a flexible substrate (Fig. 17, 72) on which the pad portion is provided (Col 12, lines 29-35).
Regarding Claim 4, Sano teaches an ultrasonic probe (Abstract) comprising: 
an acoustic lens (Fig. 16, 26) (Col 4, lines 51-63); 
an oscillator (Fig. 16, 20) (Col 12, lines 29-35);
a base  (Fig. 16, 22) on which the oscillator is provided (Col 12, lines  42-48); 
a base conductive wire portion connected to the oscillator (Col 7, lines 25-42) (Wiring connecting electrodes 48 and 46); 
electrode portion (Fig. 17, 165) is formed on a flexible substrate (Fig. 17, 72) (Col 12, lines 62-67)
a pad portion (Fig. 17, 163, 165, 173, 175) (Col 12, lines 63-68);
a holed-pad (Fig. 17, 161 is a hole connected to the pad) as the pad portion (Fig. 17, 163) is formed on a side of the base on which the oscillator is provided (The pad portion 163 is on the same side of 22 as oscillator 20) (Col 12, lines 49-61) and 
a flexible substrate (Fig. 17, 72) on which the pad portion is provided (Col 12, lines 29-35).
While Sano teaches that any suitable flip chip connecting method can be used to connect the substrate to the oscillator (Col 6, lines 52-58), Sano is silent regarding the electrode being a bump electrode portion or a pad portion facing the electrode portion and connected thereto or a bump electrode portion supplying a signal to the oscillator via the base conductive wire portion.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to Sano to use a bump electrode portion to supply a signal to the oscillator via the base conductive wire portion, because this increases the ease of manufacturing and reduces the susceptibility of the probe to moisture, as recognized by Takashi [0025].
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Sano further teaches wherein an arm portion provided on a periphery of a curved surface portion of the acoustic lens (Fig. 16, 26, the edges of 26). The combination is silent regarding Sano further teaches wherein an initial shape of an arm portion provided on a periphery of a curved surface portion of the acoustic lens is formed so as to be inclined or curved toward an inner surface of the acoustic lens. However, as detailed above, the “initial shape” is considered a product by process limitation. The probe of Sano could have been made with an initial shape of the arm portion is formed to be incline or curved toward and inner surface of the acoustic lens.
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Sano further teaches the flexible substrate, a portion, on which the pad portion is provided (Fig. 17, 72 has pad portion 175 and 165 are on the flexible substrate). The combination fails to explicitly teach an initial shape of the flexible substrate, a portion, on which the pad portion is provided, is bent toward a side of the bump electrode portion at an acute angle of smaller than 90 degrees. However, as detailed above, the “initial shape” is considered a product by process limitation. The probe of Sano could have been made with an initial shape of the flexible substrate, a portion, on which the pad portion is provided, is bent toward a side of the bump electrode portion at an acute angle of smaller than 90 degrees.
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. Sano further teaches the pad portion (Fig. 17, 165+175) of the flexible substrate (Fig. 17, 72) is formed on an outside (The pads 175+165 are located an outside of substrate 72) of an extending surface of the flexible substrate (The portion of substrate 72 under the pad portions are on an extending surface of the flexible substrate, as illustrated in Fig. 16, 72).

an image forming unit (Fig. 1, 12) converting a received signal obtained from the receiving function into an image (Col 4, lines 33-38); 
a display unit (Fig. 1, 14) displaying the image (Col 4, lines 38-39); and 
the ultrasonic probe according to claim 1 (See rejection of claim 1 above).
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. Sano further teaches the electrode portion (Fig. 17, 165) and flexible substrate (Fig. 17, 72) are disposed on the oscillator (Fig. 16, 20 is the oscillator, Fig. 17 is a zoomed in view of 160 (Col 3, lines 17-18), therefore the electrode and flexible substrate are disposed on the oscillator) (Col 12, lines 62-67).
While Sano teaches that any suitable flip chip connecting method can be used to connect the substrate to the oscillator (Col 6, lines 52-58), Sano is silent regarding the electrode being a bump electrode portion or a pad portion facing the electrode portion and connected thereto or a bump electrode portion supplying a signal to the oscillator via the base conductive wire portion.
Takashi teaches an ultrasonic probe [0001]. This system uses a bump electrode (Fig. 6, 72a) to supply a signal to an oscillator [0056] via a conductive wire portion [0058]. The bump electrodes face a pad and are connect thereto [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to Sano to use a bump electrode portion to supply a signal to the oscillator via the base conductive wire portion, because this increases the ease of manufacturing and reduces the susceptibility of the probe to moisture, as recognized by Takashi [0025].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Takashi as applied to claim 1 above, and further in view of Saito (U.S PGPub 2009/0062655 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach an elastic plate provided on an inner side of an arm portion provided on a periphery of a curved surface portion of the acoustic lens.
Saito teaches an ultrasonic probe (Abstract). This system contains an acoustic lens (Fig. 1, 4) which contains an elastic, acoustic matching layer on an inner side of the acoustic lens (Fig. 1, 2) [0020]. 
It would have been obvious to one ordinary skill in the art before the effective filing date to modify the system of Sano so the inner side of an arm position provided on a periphery of a curved surface portion of the acoustic lens contains an acoustic lens, as taught by Saito, as this allows the system to have more ideal directivity characteristics, thereby improving the image generated by the ultrasound probe, as recognized by Saito [0020].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Takashi as applied to claim 1 above, and further in view of Ooishi et al. (U.S PGPub 2012/0245470 A1).
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a dummy pad; and a dummy bump, wherein the dummy pad and the dummy bump are engaged with each other.
Ooishi teaches a method for manufacturing an ultrasound probe (Abstract). This system contains a dummy bump (Fig. 4A, 33a), a dummy pad (Fig. 4A, 33), wherein the dummy pad and the dummy bump are engaged with each other (Fig. 4A, 33a and 33 are engaged with each other) [0031]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date because using dummy components on the article increases pressurizing force thereby improving the bonding of the substrate, as recognized by Ooishi [0007].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Takashi as applied to claim 1 above, and further in view of Huang (U.S PGPub 2010/0013574 A1).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach in the pad portion, an upper surface shape of a hole into which the bump electrode portion is press-fitted is a slot.
Huang teaches an ultrasonic transducer (Abstract). This transducer has a pad portion (Fig. 16.7, 1640) [0189] which has a hole in the upper surface (Fig. 16.6, 1621) [0192] into which a bump electrode is placed (Fig. 16.7, 1625) [0193]. While the reference is silent regarding the bump portion being press-fitted, that is a product by process limitation. The resulting configuration appears capable of being made by press fitting, and therefore the structure of Huang is substantially the same as if the bump electrode is press-fit into the hole (See MPEP 2113). Huang is silent regarding the shape of the upper surface of the hole, however it would have been obvious to one of ordinary skill in the art to modify the shape of the hole of Huang to be a slot as there is no indication that a slot would function any differently than a hole of any other shape (MPEP 2144.04(IV)(B)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of connecting the bump electrode to the pad portion through a slot, as suggested by Huang, as the substitution for one known method of coupling a bump electrode with a pad with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of coupling the bump electrode to the pad via a hole in the pad portion are reasonably predictable.
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach in the pad portion, an upper surface shape of a hole into which the bump electrode portion is press-fitted has a plurality of circular arcs.
Huang teaches an ultrasonic transducer (Abstract). This transducer has a pad portion (Fig. 16.7, 1640) [0189] which has a hole in the upper surface (Fig. 16.6, 1621) [0192] into which a bump electrode is placed (Fig. 16.7, 1625) [0193]. While the reference is silent regarding the bump portion being press-fitted, that is a product by process limitation. The resulting configuration appears capable of being made by press fitting, and therefore the structure of Huang is substantially the same as if the bump electrode is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the method of connecting the bump electrode to the pad portion through a long hole, as suggested by Huang, as the substitution for one known method of coupling a bump electrode with a pad with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of coupling the bump electrode to the pad via a hole in the pad portion are reasonably predictable.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Takashi as applied to claim 1 above, and further in view of Steen et al. (U.S PGPub 2013/0226001 A1)
Regarding Claim 14, Sano teaches an ultrasound system having a transmitting function of ultrasonic waves (Fig. 1, 4) and a receiving function of ultrasonic waves reflected from an object (Fig. 1, 8) (Col 4, lines 17-32), the smartphone comprising: 
an image forming unit (Fig. 1, 12) converting a received signal obtained from the receiving function into an image (Col 4, lines 33-38); 
a display unit (Fig. 1, 14) displaying the image (Col 4, lines 38-39); and 
the ultrasonic probe according to claim 1 (See rejection of claim 1 above).
Sano fails to teach that a smartphone contains the transmitting function and the receiving function.
Steen teaches a portable host system of an ultrasound probe (Abstract). This system can be a smart phone [0021], and it controls the ultrasound probe [0018].
It would have been obvious to one of ordinary skill art to modify the combination to have a smartphone control the ultrasound probe, as taught by Sano, as this increases the portability of the ultrasound system allowing for ultrasound examinations in remote locations [0004].

an image forming unit (Fig. 1, 12) converting a received signal obtained from the receiving function into an image (Col 4, lines 38-39); 
a display unit (Fig. 1, 12)  displaying the image (Col 4, lines 38-39); and 
the ultrasonic probe according to claim 1 (See rejection of claim 1 above).
Sano fails to teach that a tablet contains the transmitting function and the receiving function.
Steen teaches a portable host system of an ultrasound probe (Abstract). This system can be a tablet [0021], and it controls the ultrasound probe [0018].
It would have been obvious to one of ordinary skill art to modify the combination to have a tablet control the ultrasound probe, as taught by Sano, as this increases the portability of the ultrasound system allowing for ultrasound examinations in remote locations [0004].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Takashi as applied to claim 1 above, and further in view of Tanaka et al. (U.S PGPub 2006/0170112 A1).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach the bump electrode portion is plastically deformed by the holed-pad.
Tanaka teaches a system for mounting semiconductor chips (Abstract). This system plastically deforms electrode bumps (bumps are deformed to calk the metal bumps into chips) when they are pressed into a holed pad [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to have the bump electrodes plastically deformed by the holed pad, as taught by Tanaka, as this allows the chips to be connected with a short turnaround time and low-cost, as recognized by Tanaka [0012].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Takashi as applied to claim 1 above, and further in view of Tanaka et  al. (U.S PGPub 2009/0061656 A1) (Tanaka‘656).
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the holed-pad is elastically expanded by the bump electrode portion.
Tanaka’656 teaches a system for board to board connections (Abstract). This system press fits a bump electrode into a holed pad, which is elastically expanded by the bump electrode [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system so the holed pad is elastically expanded by the bump electrode, as taught by Tanaka’656, as this reduces the thickness of the board to board connection, thereby beneficially allowing for smaller electronics, as recognized by Tanaka’656 [0007].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Takashi as applied to claim 1 above, and further in view of Nakanishi et al. (U.S PGPub 2015/0112201 A1) and Chen et al. (U.S PGPub US 2008/0257586 A1).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. Sano further teaches wherein the flexible substrate is a first flexible substrate (Fig. 17, 72) (Col 12, lines 62-67). 
While Sano teaches that a force from the lens is applied to the holed pad, Sano fails to explicitly teach the holed-pad is pressed against the oscillator by a restoring force of the acoustic lens.
Nakanishi teaches an ultrasonic device (Abstract). This system has an acoustic lens pressed against the oscillators such that a restoring force from the acoustic lens pushes into the oscillators (and therefore the pads under the oscillator) [0061].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Sano so the acoustic lens provides a restoring force to the holed pad, as taught by Nakanishi, as minimizing distortion of the lens improves the quality of the image, as recognized by Nakanishi [0006].

Chen teaches a manufacturing method for flexible circuit structures (Abstract). This system couples bump electrodes (Fig. 1C, 30) on a first flexible substrate (Fig. 1C, 20) with holes on a second flexible material (Fig. 1C, 50) [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combine system so the holed pad is on a second flexible substrate, as taught by Chen, as this increases the stretchability of the circuit making the manufacturing more convenient, as recognized by Chen [0010].

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the pad terminal is formed on the backing layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims state “a holed pad as the pad portion is formed on a side of the base on which the oscillator is provided”. The claim does not require that the holed pad is on (i.e. directly coupled to) the base, just that it is formed on a side of the base. The oscillatory of Sano is on a side of the base, and the holed pad of Sano is formed on the oscillator, therefore the holed pad of Sano is formed on a side of the base as claimed. Therefore, claim 1 remained rejected under 35 USC 103. For similar reasons, independent claims 2 and 4 remain and dependent claims 3, 5-8, and 10-19 remain rejected for substantially the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793